DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 16 June 2022 has been entered.  
Applicant’s amendments to Claim 3 have overcome the interpretation invoked under the 35 USC 112(f) authority.  Accordingly, the Interpretation Section from the previous Office action has been withdrawn.  
Applicant’s arguments, see pages 4-7, filed 16 June 2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  However, another reference teaches the amended portion of claim 1.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 16 June 2022, the status of the claims is as follows: Claims 1 and 3 have been amended.  
Claims 1-4 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US-5274212-A) in view of Hannweber et al. (US-8829889-B2) and Hasegawa et al. (JP-5300185-B2, referencing foreign version for drawings and provided English translation for written disclosure, cited in list of references dated 8 April 2022).
Regarding claim 1, Campbell teaches a laser machine (“laser processing apparatus,” title), comprising: 
a laser emitting device (laser robot 46, fig. 3) for emitting a laser beam (beam 78, fig. 4) to a workpiece to machine the workpiece (parts 88 and 90 are welded together, fig. 4; “laser machining,” column 2, line 60); 
a workpiece machining chamber (enclosure 47, fig. 3) accommodating the laser emitting device (laser robot 46, fig. 3) and having a side wall (stationary enclosure wall 11, fig. 3) having a workpiece transfer port (stationary wall opening 22, fig. 3) through which the workpiece is carried into and out of the workpiece machining chamber (“Operator 52 unloads finished parts from station 50, exterior of the enclosure, places finished parts in bin 56, and loads station 50 with unfinished parts from bin 54. When operator 52 is ready to rotate turntable 16 and when laser robot 46 has finished cycling, operator 52 depresses palm station 58, causing rotation of turn table 16 and commencement of a new cycle,” column 4, lines 47-53; construed such that turntable 16 rotates to provide welding parts for the laser welding robot 46 through wall opening 22, fig. 3); and 
a workpiece transfer device (turn table system 14, fig. 2) for carrying the workpiece into and out of the workpiece machining chamber (“When operator 52 is ready to rotate turntable 16 and when laser robot 46 has finished cycling, operator 52 depresses palm station 58, causing rotation of turn table 16 and commencement of a new cycle,” column 4, lines 47-53), 
the workpiece transfer device having a turntable device (turntable 16, fig. 3) configured to rotate in the workpiece transfer port (rotation arrows, fig. 3), and a partition wall (rotating wall 18 and vertical plates 28, fig. 3) which is secured to a top surface of the turntable device (“The rotating wall 18 (turn table wall), mounted to the turntable tool plate 20,” column 3, line 69-column 4, line 2) and for partitioning the top surface into a plurality of workpiece mounting tables (stations 48 and 50, fig. 3) on which the workpiece can be mounted (“Each station 48, 50 includes fixtures for part location and clamping apparatus for part retention during laser weld operations,” column 4, lines 54-56), 
along with rotation of the turntable device, the partition wall blocking the workpiece transfer port (in fig. 3, the turntable 16 and rotating wall 18 cover or block the stationary wall opening 22) and preventing the laser beam emitted by the laser emitting device from leaking out of the workpiece machining chamber through the workpiece transfer port (“This invention provides an apparatus that seals the turntable wall and fixed wall of a laser system enclosure preventing the possibility of escape of direct laser beams from the enclosure,” column 1, lines 61-64), 
the partition wall having a first plate (left plate 28, fig. 3) formed of aluminum (“(aluminum) plate,” column 2, line 10) and forming one surface of the partition wall (in fig. 2, plate 28 seals the opening 22 between the rotating wall 18 and the turntable 16; the back surface (i.e., the surface on the reserve side of the plate 28, not shown in fig. 2) of the plate 28 is construed as the claimed “one surface”), a second plate (right plate 28, fig. 3) formed of aluminum (“(aluminum) plate,” column 2, line 10) and forming an other surface of the partition wall (the back surface (i.e., the surface on the reserve side of the plate 28, not shown in fig. 2) of the plate 28 is construed as the claimed “other surface” but for the right side), and a frame (side wall 10, figs. 2 and 3) for securing the first plate and the second plate (secured using the cylinders 26, fig. 3) in a spaced apart relationship (in fig. 3, the plates 28 are spaced apart).
Campbell does not explicitly disclose the turntable device having a center of rotation that is closer to an interior side of the workpiece machining chamber than to an outer surface of the side wall of the workpiece machining chamber, a first plate formed of aluminum alloy and a second plate formed of aluminum alloy.

Campbell, figs. 2 and 3

    PNG
    media_image1.png
    518
    442
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    693
    422
    media_image2.png
    Greyscale


However, in the same field of endeavor of laser machining, Hannweber teaches a first plate (plate-like element 3, fig. 1) formed of aluminum alloy and a second plate (plate-like element 3, fig. 1) formed of aluminum alloy (“a plate-like element of iron or of an iron alloy and an anodized layer on aluminum or on an aluminum alloy,” column 3, lines 59-60; “wherein the first and second plate-like elements are of one of aluminum and an aluminum alloy,” claim 15).

Hannweber, fig. 1

    PNG
    media_image3.png
    358
    371
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Campbell to include, using an aluminum alloy for a plate-like element, in view of the teachings of Hannweber, by using the plate-like elements 3, as taught by Hannweber, as the surface of the plates 28 that face the robot laser 46, as taught by Campbell, because the demands placed on protective equipment have increased due to increased power densities achieved with fiber lasers and disc lasers, but by using plate-elements of aluminum, the electrically conductive coating can be connected to an electrical voltage source in series with a measuring instrument, and a change in the electrical current can be used to detect whether a threshold value is exceeded, causing deactivation of a laser and protecting against leakage of laser radiation into the environment of a laser machining station, which is especially advantageous for doors of laser machining stations (Hannweber, column 1, line 14- column 3, line 15).
Campbell/Hannweber do not explicitly disclose the turntable device having a center of rotation that is closer to an interior side of the workpiece machining chamber than to an outer surface of the side wall of the workpiece machining chamber.
However, in the same field of endeavor of laser machine apparatuses comprised of turntables and partition walls, Hasegawa teaches the turntable device (work mounting table 500A, fig. 2) having a center of rotation (construed as the center of table 500A, fig. 2) that is closer to an interior side (interior sides of light blocking walls 600A and 600B, fig. 2) of the workpiece machining chamber (processing chamber 100, fig. 2; “Laser light blocking walls 600A, 600B, 600C are provided to prevent the leaked laser from leaking to the outside of the work processing chamber 100,” para 0026; the laser light blocking walls 600A, 600B, and 600C are construed as being part of the chamber 100) than to an outer surface of the side wall (exterior sides of blocking walls 600A and 600B) of the workpiece machining chamber (in fig. 2, the interior sides of walls 600A and 600B that are facing the table 500A are closer to the center of the table 500A than the exterior sides of the walls).
Hasegawa, fig. 2

    PNG
    media_image4.png
    656
    997
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Campbell to include, a work mounting table 500A, where the center axis of the rotating table was located inside the interior of a chamber 100, as taught by Hasegawa, by using the work mount tables 500A and 500B as well as the light blocking walls 600A, 600B, and 600C, in lieu of using the turntable 16 and rotating wall 18, as taught by Campbell, in order to use a workpiece mounting table with 90 degrees of separation between shielding walls for processing four different workpieces, because by using a work mounting table with four 90-degree partitions instead of two 180-degree partitions, laser light irradiation from the irradiation device is ensured to be prevented from leaking to the outside of the work processing chamber due to the light blocking walls, obviating the need for a sensor to detect irradiation, and because by using more partitions on a work table, a laser welding robot can perform laser welding on a workpiece almost without rest, reducing the time lost and resulting in increased productivity in comparison to a table with two 180-degree partitions (Hasegawa, paras 0026-0029; Hasegawa teaches a table with two partitions in fig. 1).
	Regarding claim 2, Campbell teaches wherein the first plate and the second plate are formed of a same material (“Advantageously, this invention provides a durable roller cam system to drive the (aluminum) plate to cover the inter-facial gap between the stationary enclosure walls,” column 2, lines 9-12; construed such that both plates 28 in fig. 3 are made of aluminum).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US-5274212-A) in view of Hannweber et al. (US-8829889-B2) and Hasegawa et al. (JP-5300185-B2, referencing foreign version for drawings and provided English translation for written disclosure) as applied to claim 1 above and further in view of Bortolotto et al. (US-5101089-A).
Campbell teaches the invention as described above but does not explicitly disclose wherein the laser emitting device has a nozzle and emits the laser beam to the workpiece through the nozzle, the laser emitting device has a plurality of movable members configured to move the nozzle three-dimensionally, and the plurality of movable members are configured to move the nozzle so that the nozzle is directed to the workpiece transfer port (Campbell teaches using a general laser robot 46 but does not explicitly disclose any details regarding the robot).  
However, in the same field of endeavor of laser machining, Bortolotto teaches wherein 
the laser emitting device (laser head 6, fig. 1) has a nozzle (nozzle 24, fig. 1) and emits the laser beam (beam 20, fig. 1) to the workpiece (workpiece 2, fig. 1) through the nozzle (as shown in fig. 2), 
the laser emitting device has a plurality of movable members (five moveable members 212, 222, 232, 242, 252; Bortolotto teaches six mobile elements 9, 12, 10, 14, 15 and 18, fig. 1) configured to move the nozzle three-dimensionally (“along three cartesian axes,” column 2, line 29), and 
the plurality of movable members are configured to move the nozzle so that the nozzle is directed to the workpiece transfer port (“Said couplings 14 and 15 enable rotation of laser head 6 about the longitudinal axis of column 10, and about an axis 16 perpendicular to the longitudinal axis of column 10 and parallel to the axis along which carriage 12 travels,” column 2, lines 41-45; construed such that rotation about axis 16 would enable the nozzle to point toward the stationary wall opening 22, as taught by Campbell).

Bortolotto, fig. 1

    PNG
    media_image5.png
    742
    539
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Campbell to include, using the three-axis positioning device 7 for moving a laser head 6 connected to a nozzle 24, in view of the teachings of Hannweber, by using the three-axis positioning device 7, laser head 6, and nozzle 24, as taught by Hannweber, in lieu of the laser robot 46, as taught by Campbell, because the three-axis device 7, as taught by Hannweber, enables not just three-axis movement, which is standard in most robot handling devices, but also an additional axis of parallel movement enabled by using two rotary couplings 14 and 15, for the advantage of enabling movement of a laser head along any continuous programmable trajectory (Bortolotto, column 1 lines 22-25 and column 4, lines 13-21).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US-5274212-A) in view of Hannweber et al. (US-8829889-B2) and Hasegawa et al. (JP-5300185-B2, referencing foreign version for drawings and provided English translation for written disclosure) as applied to claim 1 above and further in view of Huang et al. (CN-106847054-A, relying on the foreign version for drawings and provided English translation for written disclosure).
Campbell teaches the invention as described above but does not explicitly disclose wherein the frame is formed of aluminum alloy (although Campbell teaches that is it is known in the art to sheet aluminum components for the side walls of door components, column 1, lines 18-29 ).
However, in the same field of endeavor of laser machining, Huang teaches wherein the frame (fame 3, fig. 1) is formed of aluminum alloy (“Preferably, the frame is an aluminum alloy frame,” bottom of page 1).
Huang, fig. 1

    PNG
    media_image6.png
    491
    519
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Campbell to include, using an aluminum alloy, in view of the teachings of Huang, by using an aluminum alloy for the frame 10, as taught by Campbell, for the advantage of extending the service life of the frame and for the advantage of reducing the weight of the frame (Huang, top of page 3).
	Response to Argument
Applicant's arguments filed 16 June 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Campbell and Hannweber combined with Hasegawa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/3/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761